Citation Nr: 0919385	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right knee.

2. Entitlement to service connection for arthritis of the 
back.

3. Entitlement to service connection for arthritis of the 
neck.

4. Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1945 until March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and September 2007 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In December 2007, the Board remanded the Veteran's claim for 
an increased hearing loss evaluation for the purpose of 
arranging to have all graphical audiograms translated to 
numeric form by a VA audiologist.  Specifically, these 
audiograms, dated from 2000 to 2006, were from private 
treatment facilities and marked with pink tabs in the claims 
folder.  In correspondence dated in February 2008, the 
Appeals Management Center (AMC) requested that the Miami VAMC 
translate all graphical audiograms from 2000 to 2006 into 
numeric form.  However, the Miami VAMC misinterpreted this 
request and the private graphic audiograms were never 
translated.  To afford due process as it pertains to the 
issue of an increased rating for hearing loss, the case must 
be remanded to comply with the Board's December 2007 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

With respect to the other issues addressed in the December 
2007 Board remand (entitlement to service connection for back 
arthritis, neck arthritis, and TDIU), the AMC certified the 
case to the Board without consideration of the new evidence 
received in connection with the December 2007 Board remand.  
In order to avoid any prejudice to the Veteran, the case must 
be remanded for consideration of this evidence and issuance 
of a supplemental statement of the case.

In support of his claims, the veteran submitted a report with 
the letter head of Samuel L. Gordon, M.D. on it.  Copies of 
this document are dated May 12, 1946 and September 12, 1946.  
There is also a copy of physician's certification of 
disability which is supposedly signed by John Ruggiero, M.D.  
The copy of this document contains two separate dates, one 
dated October 23, 1950 and another copy is dated October 23, 
1946.  The Board questions the authenticity of these 
documents as they obviously contain numerous cutting and 
pasting to compose the document; the documents contains many 
different types of fonts within the same documents; lines in 
the document are not lined up; there are many alterations 
concerning dates; and the bottom part of the signature of 
John Ruggiero, M.D. is cut off.  The Board observes that the 
notarized section at the bottom of a supposedly report from 
John Ruggiero, M.D. contains a notarized section from someone 
other than John Ruggiero, M.D.  In fact, his sister J.T. 
signed the document (See August 1945 Report of Physical 
Examination and Induction, bottom of page 2, showing the name 
of his sister).  In light of the questionable authenticity of 
these documents, the Board will give the veteran an 
opportunity to submit any original documents from John 
Ruggiero, M.D. and Samuel L. Gordon, M.D.  Additionally, the 
Board finds that the VA Inspector General should be contacted 
and informed of the suspected fraudulent documents.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall arrange to have all 
graphical audiograms translated to 
numeric form by a VA audiologist.  
Specifically, these private records 
include: a March 2003 Beltone 
Audiogram; audiograms from HeaRx Ltd. 
dated in March 2001 and May 2006; a 
June 2003 audiogram from Hearing 
Associates in Fort Lauderdale, Florida; 
a March 2004 audiogram from 
Otolaryngology Head & Neck Surgical 
Consultants in Hollywood, Florida; and 
an April 2005 audiogram from Qualitone.  
All private audiograms are associated 
with the claims folder and marked with 
pink tabs.  

2.	The veteran should be given an 
opportunity to submit any original 
documents from John Ruggiero, M.D. and 
Samuel L. Gordon, M.D.

3.	A Supplemental Statement of the Case 
should be issued the veteran concerning 
all evidence received since the 
December 2007 Board remand.  

4.	The VA Inspector General should be 
contacted and informed of the suspected 
fraudulent documents.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




